In a suit in equity by the apparent joint owner of a mortgage for reformation of the foreclosure and the deed of the referee to the other joint owner, now deceased, by correcting it to include the name of plaintiff, and for an accounting, there were findings that there was no fraud or mistake and in effect that there was no breach of fiduciary duty. These findings are supported by the evidence. Judgment unanimously affirmed, without costs. No opinion. Appeal from decision in part dismissed. An appeal therefrom does not lie. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ.